Citation Nr: 0522768	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  00-24 139A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder other than post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which, inter alia, denied service 
connection for an acquired psychiatric disorder other than 
PTSD.  

In a May 2001 decision, the Board also denied the veteran's 
claim.  The appellant appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2004, the Court reversed and remanded the Board's May 
2001 decision with respect to the veteran's claim for service 
connection for an acquired psychiatric disorder other than 
PTSD.  

The case is now before the Board for final appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence demonstrates that the 
veteran does not have an acquired psychiatric disorder other 
than PTSD.  


CONCLUSION OF LAW

Service connection for an acquired psychiatric disorder other 
than PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 3.304 (2004).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), enhanced 
the VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded the VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  VA promulgated 
regulations that implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

The Court observed in its decision that the veteran declined 
to address the applicability of the VCAA.  The Court noted 
that it had held that where an appellant, represented by 
counsel, fails to address the applicability of the VCAA, it 
amounts to an implied waiver of any rights conferred on the 
appellant by the VCAA.  See Maxson v. Principi, 15 Vet.App. 
241, 242 (2001); Tellex v. Principi, 15 Vet.App. 233, 240 
(2001); Williams v. Principi, 15 Vet.App. 189, 199 (2001).  
As a result of this implied waiver, the Board need not 
address the applicability of the VCAA.  

Analysis

The relevant law provides that a claimant with active service 
may be granted service connection for disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

If a veteran engaged in combat with the enemy during a period 
of war, the VA shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in service, such satisfactory lay or other evidence 
of service incurrence if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence.  38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2004).  
Every reasonable doubt shall be resolved in the veteran's 
favor.  Service connection of such disease or injury may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b). 

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for an acquired 
psychiatric disorder.  The Board finds that the preponderance 
of the evidence reflects that the veteran does not have an 
acquired psychiatric disorder other than his service-
connected PTSD. 

The evidence of record includes the veteran's service medical 
records; private and VA hospital records from April 1972, 
January to April 1974, and May 1989; the report of a December 
1989 VA examination; an October 1998 VA psychological 
evaluation report; and a March 1999 VA examination report.

A review of the evidence demonstrates that the veteran's 
service medical records, including the report of separation 
physical examination, include no evidence of a psychiatric 
disorder.  The veteran's post-service medical records 
document substantial, variously diagnosed personality and 
psychiatric symptomatology.  They do not, however, include 
evidence linking an acquired psychiatric disorder other than 
PTSD to service.

In addition, the record contains an unusually large number of 
medical records, many of which document the veteran's 
frequent private and VA psychiatric and psychological 
evaluation, examination, treatment and hospitalization from 
the 1970s to 1999.  None of the records include evidence 
linking an acquired psychiatric disorder other than PTSD to 
service.  

The report of the October 1998 VA psychiatric examination 
provides that the examiner reviewed the veteran's medical 
records and claims folder.  The report sets forth the 
veteran's medical history and the results of current 
examination.  The examiner noted that the record includes 
diagnoses of PTSD, schizophrenia paranoid type, borderline 
personality, antisocial personality, bipolar disorder, 
passive-aggressive personality, and polysubstance abuse.  The 
VA examiner does not provide any current psychiatric 
diagnoses.  With regard to current diagnostic impressions, 
the VA examiner stated that it was apparent that the veteran 
fit the adjustment model regarding military experience and, 
in particular, experience in Vietnam.  However, the data was 
inadequate for a diagnosis of PTSD.    

The report of the March 1999 VA psychiatric examination, the 
veteran's most recent, was conducted by two VA psychiatrists.  
The report provides that the examiners also reviewed the 
veteran's claims file and clinical notes.  The report reviews 
the veteran's medical history in detail, and provides the 
results of current examination.  The sole resulting Axis I 
diagnosis was PTSD, chronic.  The examiners wrote that it was 
possible that the veteran did have short periods of psychosis 
which might be related to severe depression in the past, but 
at this time, the clinical findings would support a diagnosis 
of PTSD.  

The record does not contain any medical evidence dated after 
the March 1999 VA examination report.  Regarding the 
possibility that psychiatric records dated after the March 
1999 VA examination might include diagnoses or evidence of an 
acquired psychiatric disorder other than PTSD, the Board 
observes that in July 2005 the veteran's attorney waived the 
remainder of his 90 day period in which to submit additional 
evidence.  The Board finds that this waiver is an implicit 
acknowledgement by the veteran that there is no outstanding 
evidence showing complaints, symptoms, findings or diagnoses 
of an acquired psychiatric disorder other than PTSD.  

The Board recognizes the veteran's own assertions that he has 
an acquired psychiatric disorder other than PTSD.  However, 
as a layperson, the veteran is not competent to provide an 
opinion requiring medical knowledge, such as a medical 
diagnosis.  Espiritu, supra.  As a result, his own assertions 
do not constitute competent medical evidence that he has an 
acquired psychiatric disorder other than PTSD.  

As the veteran does not have an acquired psychiatric disorder 
other than PTSD, an analysis under section 1154(b) is not 
required.

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C.A. § 1110 
(formerly § 310).  In the absence of proof of a present 
disability, there can be no valid claim.  The Board's perusal 
of the record in this case shows no competent proof of 
present disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992)."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

In an issue such as this one, where the law and not the 
evidence is dispositive of the issue before the Board, the 
claim should be denied because of the absence of legal merit 
or the lack of entitlement under the law.  See Sabonis, 
supra.  Accordingly, entitlement to service connection for an 
acquired psychiatric disorder, other than PTSD, is denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application.  
See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for an acquired psychiatric disorder other 
than PTSD is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


